

114 HCON 149 IH: Expressing a commitment by Congress to never forget the service of aviation’s first responders.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 149IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. King of New York (for himself, Mr. Gibson, Mrs. Miller of Michigan, Ms. Jackson Lee, Ms. Norton, Ms. Bordallo, Mrs. Comstock, Mr. Donovan, Mr. Kilmer, Mr. Jones, Mr. Thompson of Pennsylvania, Mrs. Wagner, Mr. Loebsack, Ms. Bonamici, Mr. Byrne, Mr. Pascrell, Mr. Costa, Ms. McCollum, Mr. Larsen of Washington, Mr. Swalwell of California, Mr. Israel, Mr. Quigley, Mr. Hurt of Virginia, Mr. Nadler, Mr. Rokita, Ms. Sinema, Mr. Cárdenas, Mr. Joyce, Mr. Grijalva, Mr. Cohen, Ms. Titus, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. Jeffries, Mr. Fitzpatrick, Miss Rice of New York, Mr. McDermott, Mr. Carson of Indiana, and Ms. Eddie Bernice Johnson of Texas) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONExpressing a commitment by Congress to never forget the service of aviation’s first responders.
	
 Whereas the events of September 11, 2001, forever changed the United States as the people of the United States faced unspeakable grief and destruction that touched millions of lives;
 Whereas 4 commercial aircraft were turned into weapons of mass destruction, killing nearly 3,000 innocent people at the World Trade Center, the Pentagon, and in Shanksville, Pennsylvania;
 Whereas the crewmembers of United Flight 175, American Flight 11, American Flight 77, and United Flight 93 acted as first responders, reporting the first intelligence of a war the United States did not know it was fighting and sacrificing their own lives to protect the United States and the lives of countless others;
 Whereas ever since 9/11, pilots and flight attendants in the United States report to work with heightened responsibilities as first responders and as the last line of defense in aviation security; and
 Whereas the bravery of the crewmembers 15 years ago and our crewmember heroes are prominent in the hearts and minds of the people of the United States: Now, therefore, be it
		
	
 That Congress— (1)commits to never forget the service of aviation’s first responders on that fateful day; and
 (2)will always seek to honor the sacrifice of those first responders. 